DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, 7, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010126401 (GRISHACHEV) in view of US 2016/0209181 (Adrain).

Regarding claim 1, GRISHACHEV teaches a device, comprising: 
a transducer configured to apply vibrations to a fiber link (FIG. 1: transducer/modulator 2 configured to apply vibrations to fiber link 4); and 
an acoustic phase driver configured to control the transducer, wherein the acoustic phase driver controls the transducer (FIG. 1: driver 1 controls transducer/modulator 2) to introduce random phase changes to signals in the fiber link.

FIG. 1 is reproduced for reference.

    PNG
    media_image1.png
    400
    621
    media_image1.png
    Greyscale

GRISHACHEV recognizes that people speaking near optical fibers can induce acoustic noise on the fiber, which can be detected and used to listen to the conversation.  See, for example, the first two paragraphs under “Level or Technology”:
… the optical fiber comes to the house, office, institution and is located near / inside the allocated premises where confidential negotiations can be held. In this connection, there are dangers of the formation of new channels for the leakage of speech information, which were not given due attention earlier.

One of these is the acoustic-optic-fiber leakage channel associated with unauthorized removal of voice information (eavesdropping) through standard fiber-optic channels for transmitting information for various purposes of a given institution …  In this leakage channel, the acoustic field from the information carrier acts on the fiber of standard information systems built on fiber-optic technologies and causes modulation of the light flux in optical fiber or fiber-optic equipment at acoustic frequencies. The luminous flux can be formed as standard equipment, or specifically created by the intruder. Digital methods of information transfer, most often used in modern communication systems, allow this to be done without disrupting the operation of the entire system, since the level of acoustic exposure to the light flux slightly reduces the signal-to-noise ratio. The luminous flux modulated by speech through standard fiber-optic communications can go far beyond the place of negotiations, where it can be demodulated and registered by an attacker.
To protect against this, GRISHACHEV teaches to introduce vibrations on an optical fiber to prevent eavesdropping.  See, for example, the first paragraph under “The Technical Field to which the Invention Relates”:
The invention relates to the field of ensuring information security of negotiations in dedicated rooms by creating artificial interference to neutralize acoustic channels for the leakage of voice information through fiber-optic communications and can be used in systems for protecting confidential voice information.
In one embodiment, GRISHACHEV teaches to mask acoustic information by adding noise at the acoustic frequencies.  See the first paragraph under “The invention as a technical solution”:
The essence of the invention as a technical solution lies in the fact that to neutralize the acousto-optic fiber channel for the leakage of confidential speech information on the fiber-optic channel for transmitting information, a physical effect is applied to the vibrational, acoustic, electric, magnetic and other field at acoustic frequencies with noise or other special spectrum, which causes the modulation of any light flux passing through it. Thus, noisy / masking of any acoustic (speech) information occurs, which can be transmitted unauthorized via fiber-optic communications together with information network traffic or confidential speech information instead.
See also, for example, the 6th paragraph under “Signs used to characterize devices”:
Vibrational (mechanical) and vibroacoustic effects on an optical fiber, in which mechanical vibrations of fibers inside a cable under the influence of an acoustic wave, electric and magnetic fields cause vibrations of cable sections with microbends. Changing the parameters of micro-bends leads to the appearance of light modulation due to induced losses. This is one of the main ways of influencing sound on the fiber, it is the basis for forming a channel for the leakage of speech information through the optical fiber of regular structured cable systems without making changes to them.
FIG. 1 illustrates one embodiment of a device to counter eavesdropping, including a noise generator 1, a modulator/transducer 2, a housing 3, and a fiber 4.  The modulator/transducer 2 can be vibro-optical.  See the first paragraph under “A brief description of the drawings”:
In the future, the invention is illustrated by specific examples of its implementation and drawings, in which: Fig.1 General block diagram describing the principles of operation of the device. 1 - a sound reproducing device: a flash audio player, a sound generator, etc., 2 - a fiber-optic light modulator with vibro-optical and / or acousto-optical and / or magneto-optical and / or electro-optical effects, 3 - a housing, 4 - a standard fiber-optic cable or special cable with connectors at the ends for inclusion in a standard cable system.
See also the discussion of Example 1 and FIG. 1 in the 4th paragraph after the brief description of the drawings:
Example 1. Figure 1. The way to prevent eavesdropping, based on an optical cable passing through dedicated rooms, such as a meeting room, special engineering and technical rooms, is that a device generating mechanical micro-vibrations is attached with a vibroacoustic contact to a standard optical cable in one of the rooms. The cable is protected from listening over the entire area without active equipment. Only passive fiber-optic elements can be on the site: detachable connections, couplers, etc., which the light passes without conversion to electrical form or in which no other conversion of the light flux occurs, restoring the original shape and signal parameters. The presence of active equipment automatically filters the noise in the communication channel. The modulation depth is selected from possible dangers. In the case of high danger, with poor monitoring of the condition of the communication line, a maximum modulation depth is required, which excludes any possibility of transmitting voice information through fiber-optic communications.
See also the discussion of Example 2 in the 5th paragraph after the brief description of the drawings:
Example 2. A method for preventing eavesdropping, based on an optical cable passing through dedicated rooms, such as a meeting room, special engineering and technical rooms, consists in inserting a special module into the cable at the place of the standard plug-in connection. The light passing through the module is modulated by parameters that can be used to transmit acoustic (speech) information: amplitude, phase, frequency, or a combination thereof. This causes a noise of the protected information, disguises it, not allowing the violator to eavesdrop on the negotiations. A turned off device does not make any changes to the operating mode of communication equipment and turns on during negotiations. The protection device prevents eavesdropping in the area between the active network equipment. The modulation depth in the module, taking into account the high efficiency of the integrated optical and fiber-optic modulators, can vary from 0% to 100%. In the latter case, communication becomes impossible. A simple rupture of the fiber optic line does not preclude eavesdropping by registering reflected from the end of the line, so the inclusion of the module is mandatory.

Random.
Adrain teaches that it was known to counter eavesdropping by applying random or constant vibrations on the medium used for eavesdropping.  See, for example:
[0049] The blinds could be configured to protect against remote monitoring of sound and conversation, such as by providing random vibrations to the blind to avoid vibration detection by remote monitoring devices, for example.

[0086] The vehicle blinds could be configured to vibrate at a random or constant rate, as described above, to prevent an interferometers or vibration sensing listening devices from working through the blinds, avoiding eavesdropping or other spying activities. Vibration can be applied to the blinds through use of motors or piezo devices in a manner known in the art to create vibrations. Such blinds may be ideal for board rooms or military planning rooms to avoid spying operations.
In light of this, it would have been obvious that the vibrations used by GRISHACHEV to prevent eavesdropping can be random vibrations.  In particular, the references are in the same technical art (e.g., preventing eavesdropping) and the results would have been predictable (e.g., the random vibrations will mitigate the effectiveness of the eavesdropping).
Regarding claim 2, GRISHACHEV teaches the device of claim 1, wherein the fiber link is in direct contact with the transducer.

GRISHACHEV at FIG. 1 teaches the use of a transducer/modulator 2 configured to apply vibrations to fiber link 4.  See the discussion in claim 1.  To the extent it does not explicitly teach the fiber link in direct contact with the transducer, this would have been obvious.  In particular, when trying to induce vibrations from the transducer/modulator 2 to the fiber link 4, it would be obvious to put the transducer/modulator 2 in direct contact with the fiber link 4 so the vibrations from the transducer/modulator 2 are transferred to the fiber link 4.

Regarding claim 3, GRISHACHEV teaches the device of claim 1, wherein the acoustic phase driver is configured to generate a first bandwidth of device-induced phase changes that is greater than a second bandwidth of voice-induced phase changes. 

GRISHACHEV teaches to mask voice induced phase changes in the fiber with vibrations induced by the transducer/modulator.  This is discussed in more detail in claim 1.  For example, see the first paragraph under “The invention as a technical solution”:
The essence of the invention as a technical solution lies in the fact that to neutralize the acousto-optic fiber channel for the leakage of confidential speech information on the fiber-optic channel for transmitting information, a physical effect is applied to the vibrational, acoustic, electric, magnetic and other field at acoustic frequencies with noise or other special spectrum, which causes the modulation of any light flux passing through it. Thus, noisy / masking of any acoustic (speech) information occurs, which can be transmitted unauthorized via fiber-optic communications together with information network traffic or confidential speech information instead.
See also, for example, the 6th paragraph under “Signs used to characterize devices”:
Vibrational (mechanical) and vibroacoustic effects on an optical fiber, in which mechanical vibrations of fibers inside a cable under the influence of an acoustic wave, electric and magnetic fields cause vibrations of cable sections with microbends. Changing the parameters of micro-bends leads to the appearance of light modulation due to induced losses. This is one of the main ways of influencing sound on the fiber, it is the basis for forming a channel for the leakage of speech information through the optical fiber of regular structured cable systems without making changes to them.
In other words, it teaches to neutralize or mask any voice-induced phase changes.  With this in mind, it would have been obvious that the device-induced bandwidth is greater than the bandwidth of voice-induced phase changes.  In particular, if the device-induced vibrations did not completely overlap the voice-induced vibrations, then at least the portion of the speech not overlapped would not be neutralized or masked.

Regarding claim 4, GRISHACHEV teaches the device of claim 1, wherein the acoustic phase driver is configured to generate device-induced phase changes having a greater intensity than voice-induced phase changes.

GRISHACHEV teaches to mask voice induced phase changes in the fiber with vibrations induced by the transducer/modulator.  This is discussed in more detail in claim 1.  
Furthermore, GRISHACHEV recognizes that the intensity of the voice-induced phase changes are relatively small, that artificial noise should be the same or greater.  See, for example, the last paragraph before “A brief description of the drawings”:
It should be noted that in order to accomplish the task of neutralizing the leakage channel, 100% modulation depth is not required, a few percent is enough for the effect to be achieved, which is associated with the low efficiency of the real leakage channel with the correct design, installation and operation of a structured cable system with fiber optic subsystems. A standard cable that does not have bookmarks is weakly sensitive to external acoustic fields, so the modulation depth is a fraction of a percent and, therefore, the artificial noise should be the same value or slightly larger to block the leakage channel. The formulation of artificial interference can be carried out immediately according to several effects, when they are exposed to a complex field from a combination of acoustic and electromagnetic fields generated by one or more source interference signals. A complex effect modulates several components at once, which can significantly complicate the capabilities of noise reduction systems.
In this paragraph GRISHACHEV also teaches that the voice induced modulation depth is only a fraction of a percent.  Later in the document, GRISHACHEV teaches that the modulation depth induced on the fiber can be between 0% and 100%.  See the discussion of Example 2 in the 5th paragraph after the brief description of the drawings:
Example 2. A method for preventing eavesdropping, based on an optical cable passing through dedicated rooms, such as a meeting room, special engineering and technical rooms, consists in inserting a special module into the cable at the place of the standard plug-in connection. The light passing through the module is modulated by parameters that can be used to transmit acoustic (speech) information: amplitude, phase, frequency, or a combination thereof. This causes a noise of the protected information, disguises it, not allowing the violator to eavesdrop on the negotiations. A turned off device does not make any changes to the operating mode of communication equipment and turns on during negotiations. The protection device prevents eavesdropping in the area between the active network equipment. The modulation depth in the module, taking into account the high efficiency of the integrated optical and fiber-optic modulators, can vary from 0% to 100%. In the latter case, communication becomes impossible. A simple rupture of the fiber optic line does not preclude eavesdropping by registering reflected from the end of the line, so the inclusion of the module is mandatory.
Therefore, GRISHACHEV teaches and/or makes obvious that the intensity of the device-induced phase changes are greater than the voice-induced phase changes in order to the mask voice induced phase changes.

Regarding claim 5, GRISHACHEV teaches the device of claim 1, further comprising: a housing configured to hold the transducer (FIG. 1: housing 3).

Regarding claim 7, GRISHACHEV teaches the device of claim 1, further comprising: a fiber connecter to connect the fiber link to another fiber link.

GRISHACHEV teaches that the device can be made with a fiber connector to connect the device to another fiber link.  See, for example, the 8th and 9th paragraphs after “Disclosure of the invention”:
Secondly, to more effectively influence the transmitted radiation through the cable fibers, special fiber-optic modules can be used that are included in standard cable systems using standard detachable connections, widely used in structured cable systems to connect active equipment, information system development options, etc. .d. Fiber optic modules are standard or specially made modulators of the light passing through them, and to increase the protection efficiency, the modulation can be used not on sound effects, to exclude the occurrence of unpleasant sounds in a room with protection equipment, but on electromagnetic and other effects. Equipment manufacturing technology can be based on fiber-optic principles, when the modulator elements are assembled from special optical fibers sensitive to field modulations, or on integrated-optical principles, when the entire device is manufactured with integrated electronic and optical elements on a single substrate. The first technology has lower economic costs with small volumes of production, and the device is large, more energy-intensive during operation, and the second is expensive, but the device has small sizes (chip size) and low power consumption.

Thirdly, various types of optical effects can be used for modulation, the effectiveness of which depends on how the optical cable is exposed. Vibroacoustic methods are most effectively used for external impact on a standard cable without breaking or disconnecting it. The rest - acoustic, electric, magnetic or other influences - are more effective in modular devices included in standard systems in places of detachable connection. Such devices are used to modulate the light fluxes in the optical fiber in the analog channels of information transfer.
In other words, GRISHACHEV teaches that it was known to make such devices with a fiber connecter to connect the fiber link of the device to another fiber link.  Although GRISHACHEV teaches that “Vibroacoustic methods are most effectively used for external impact on a standard cable without breaking or disconnecting it”, the fact remains that such devices with a fiber connecter to connect the fiber link of the device to another fiber link were known.  Furthermore, there is no teaching of any technical barrier to “vibroacoustic” devices used with a fiber connector.  The results of such a modification would have been obvious (e.g., the “vibroacoustic” will create the noise to mask the signals from eavesdroppers, and it will also generate more noise than some other embodiments).  

Regarding claim 9, GRISHACHEV teaches the device of claim 1, further comprising: a power supply connected to the acoustic phase driver.

See, for example, the Abstract:
The invention relates to the field of ensuring the information security of negotiations held in designated rooms by generating artificial noise in order to neutralize spoken information leakage channels arising from fibre optic communication systems and can be used in systems for protecting confidential spoken information. The proposed methods for actively protecting confidential spoken information from leaking over an acousto-optic fibre communication channel involve the generation of artificial noise, noise masking and the masking of light beams in fibre optic communication lines at acoustic frequencies. The devices for implementing the active protection method contain a power supply and an audio playback device (audio player, generator) that can be electrically connected to an optical radiation modulator which uses vibrational, acousto-electric, electro-optical and magneto-optical methods of modulation.
See also the discussion of Example 3 in the 7th paragraph after the brief description of the drawings:
Example 3. One of the possible schemes for implementing the device involves the use of a flash player with a capacity of 5-7 mW per channel connected to an amplifier with a power of 2 W per channel connected to the speaker system from two vibro-acoustic emitters powered by a power supply. An optical cable of a standard communication line is clamped between vibro-acoustic emitters, the surface of which is made in the form of a ribbed surface for better vibro-acoustic contact with the cable. The dimensions of the curvature of the ribbed surface are selected in accordance with the diameter of the cable and should not exceed the values recommended in the operating instructions for the amount of bending of the cable, which is 1-3 cm for a cable in a sheath with a diameter of 3 mm. Acoustic fields excited by the device can have an undesirable effect on negotiators in the form of noise, extraneous speech, which can be eliminated by soundproofing the modulator in a special box with walls of soundproofing material.
In other words, GRISHACHEV contemplates the use of a power supply.  Furthermore, it would have been obvious that devices using power (e.g., piezoelectric modulators/vibrators) would be connected to a power supply.

Regarding claim 10, GRISHACHEV teaches the device of claim 1, wherein the transducer is a piezoelectric transducer.

GRISHACHEV in claim 14 teaches the use of a piezoelectric material.  Furthermore, Adrain teaches that it was known for piezo devices to be used to generate vibrations.  See, for example:
[0086] The vehicle blinds could be configured to vibrate at a random or constant rate, as described above, to prevent an interferometers or vibration sensing listening devices from working through the blinds, avoiding eavesdropping or other spying activities. Vibration can be applied to the blinds through use of motors or piezo devices in a manner known in the art to create vibrations. Such blinds may be ideal for board rooms or military planning rooms to avoid spying operations.
Furthermore, in the interests of compact prosecution, the Examiner notes that piezoelectric devices were well-known for use in generating vibrations, and the Examiner takes Official Notice thereof.  
In light of all of this, it would have been obvious that the vibrations can be induced in a known manner, such as using a piezoelectric device.

Regarding claim 11, GRISHACHEV teaches a method, comprising:
installing an acoustic phase scrambler device on a fiber link, wherein the acoustic phase scrambler device includes:
a transducer configured to apply vibrations to the fiber link, and 
an acoustic phase driver configured to control the transducer; and
generating, using the acoustic phase scrambler device, vibrations within an acoustic bandwidth, wherein the vibrations introduce random phase changes to signals in the fiber link.

GRISHACHEV teaches to install an acoustic phase scrambler device on a fiber link and to generate vibrations as recited in the claim.  See the discussion of claim 1.  Also, as discussed in claim 1, the particular structure of the acoustic phase scrambler device would have been obvious.

Regarding claim 12, GRISHACHEV teaches the method of claim 11, wherein a first bandwidth of the random phase changes is greater than a second bandwidth of voice-induced phase changes.

This is rejected for the reasons discussed in claim 3.

Regarding claim 13, GRISHACHEV teaches the method of claim 11, wherein the random phase changes have greater intensity than voice-induced phase changes.

This is rejected for the reasons discussed in claim 4. 

Regarding claim 14, GRISHACHEV teaches the method of claim 11, wherein installing the acoustic phase scrambler device further comprises: installing the acoustic phase scrambler device within a facility.

As discussed in claim 1, GRISHACHEV teaches to install the device in a building, or meeting room, or other place where it is desired to prevent eavesdropping.  See also the 4th paragraph after “Disclosure of the invention”:
The invention solves the problem of neutralizing the leakage of voice information through standard fiber-optic communications by installing special technical means of noise suppression of the fiber-optic channel for transmitting information. Installation of the device can be carried out quickly and suppress the channels of leakage of voice information during negotiations or meetings.
See also the 7th paragraph under “Disclosure of the invention”:
Firstly, the impact can be directly on the standard cable of the structured cable system of the institution, office, premises, houses, and for this, the destruction of the cable is not required. This can be a specially bent, clamped cable in the case of acoustic modulation or with electrical, magnetic and other modulation selected section with maximum sensitivity to the field. The impact of electric and magnetic fields, possibly through the excitation of vibrations inside the cable when interacting with its electrical components. For a fully dielectric cable, this modulation has little effect, but can be enhanced by the local introduction of metal parts into the cable.
In other words, the invention is generally applicable to facilities that includes optical fiber.

Regarding claim 17, GRISHACHEV teaches a network, comprising:
a fiber link (FIG. 1: fiber link 4); and
an acoustic phase scrambler device installed on the fiber link, the acoustic phase scrambler device comprising:
a transducer configured to apply vibrations to a fiber link (FIG. 1: transducer/modulator 2 configured to apply vibrations to fiber link 4), and 
an acoustic phase driver configured to control the transducer, wherein the acoustic phase driver controls the transducer (FIG. 1: driver 1 controls transducer/modulator 2) to introduce random phase 

See the discussion of claim 1.

Regarding claim 20, GRISHACHEV teaches the network of claim 19, wherein the fiber link is in direct contact with the transducer.

See the discussion of claim 2.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 5 above, and further in view of US 2009/0010600 (Kim).

Regarding claim 6, Kim teaches the device of claim 5, wherein the housing further comprises a wrapping path for the fiber link.

Kim at FIG. 2 teaches a housing 140 including fiber spool for the fiber. 
 

    PNG
    media_image2.png
    810
    558
    media_image2.png
    Greyscale

It would have been obvious that the device of claim 5 can be implemented in a known manner (e.g., the housing further comprises a wrapping path for the fiber link as taught in Kim).  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the fiber can be wrapped around the wrapping path).  


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 4,002,896 (Davies).

Regarding claim 8, Davies teaches the device of claim 1, wherein the fiber link is wrapped around at least a portion of the transducer.

Davies at FIG. 1 teaches that it was known to wrap a fiber around a piezoelectric transducers in order to change the phase of optical signals passing through the fiber.  

    PNG
    media_image3.png
    277
    285
    media_image3.png
    Greyscale

See also, for example, col. 2, second full paragraph:
FIG. 1 illustrates a transducer for use as a phase modulator in accordance with the invention. An optical fibre 10 is wrapped round a cylinder 11 of a piezoelectric material such as lead-zirconate titanate. The piezoelectric cylinder 11 has electrically conductive films 12 and 13 on its inner and outer cylindrical surface to provide electrodes for applying an electric field so as to cause the outer diameter of the cylinder 12 to vary in accordance with the applied electrical signal. The amount of phase deviation can be increased by increasing the number of turns of the fibre 10 round the cylinder 11.
It would have been obvious that the device of claim 1 can be implemented in a known manner (e.g., the a transducer is configured to apply vibrations to the fiber link by wrapping the fiber around the transducer, as taught in Davies).  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the transducer will introduce phase changes to signals in the fiber wrapped around the transducer).  


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2006/0120723 (Diouf).

Regarding claim 15, Diouf teaches the method of claim 11, wherein installing the acoustic phase scrambler device further comprises:
installing the acoustic phase scrambler device within a central office to prevent detection of voices, outside the central office, through the fiber link.

Diouf teaches that optical networks (e.g., PONs) are known to include a central office connected via fiber links.  See, for example:
[0007] In accordance with these standards, a PON comprises an optical line terminator (OLT) that is typically located at the central office and a number of optical network terminals (ONTs) (also known as optical network units (ONUs), each located at the subscriber's premises (e.g., home, office building, etc.), with optical fiber and splitters between the OLT and ONTs. In the downstream direction, i.e., data transmitted from the OLT (e.g., located at the exchange) to an ONT (e.g., located at a subscriber's premises), the data units (e.g., ATM data packets) are broadcast from the OLT to all of the ONTs on the PON, and an ONT can select the data to receive by matching the address embedded in the data units to a previously provisioned or learned address. In other words, an ONT only "listens" to data units having a matching address. Thus, the OLT can transmit data to a particular or selected ONT by addressing it to that ONT. In the upstream direction, i.e., data transmitted from an ONT to the OLT, the data units are time-domain multiplexed.
It would have been obvious that the method of claim 11 can be implemented in a known manner (e.g., a central office is protected with the scrambler device) and the results would have been predictable (e.g., the scrambler will protect from eavesdropping in the central office).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 17 above, and further in view of US 2009/0010600 (Kim).

Regarding claim 18, Kim teaches the network of claim 17, wherein the acoustic phase scrambler device further comprises a housing configured to hold the transducer and provide a wrapping path for the fiber link.

As discussed in claim 6, it was known to make housing that hold electrical and optical components, and which include a fiber holder.  It would have been obvious that the device of claim 17 can be implemented in a known manner.   In particular, to use a housing configured to hold a component (e.g., the transducer) and also including a wrapping path for the fiber link, as taught in Kim.  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the transducer will be held in the housing, and the fiber can be wrapped around the wrapping path).  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 17 above, and further in view of US 2006/0120723 (Diouf).

Regarding claim 19, Diouf teaches the network of claim 17, further comprising:
an optical line terminal (OLT), wherein the fiber link extends from the OLT to a customer premises.

Diouf teaches that optical networks (e.g., PONs) are known to include a fiber link extending from an OLT to a customer premises.  See, for example:
[0007] In accordance with these standards, a PON comprises an optical line terminator (OLT) that is typically located at the central office and a number of optical network terminals (ONTs) (also known as optical network units (ONUs), each located at the subscriber's premises (e.g., home, office building, etc.), with optical fiber and splitters between the OLT and ONTs. In the downstream direction, i.e., data transmitted from the OLT (e.g., located at the exchange) to an ONT (e.g., located at a subscriber's premises), the data units (e.g., ATM data packets) are broadcast from the OLT to all of the ONTs on the PON, and an ONT can select the data to receive by matching the address embedded in the data units to a previously provisioned or learned address. In other words, an ONT only "listens" to data units having a matching address. Thus, the OLT can transmit data to a particular or selected ONT by addressing it to that ONT. In the upstream direction, i.e., data transmitted from an ONT to the OLT, the data units are time-domain multiplexed.
It would have been obvious that the network of claim 17 can be implemented in a known manner (e.g., a fiber link extending from an OLT to a customer premises) and the results would have been predictable (e.g., the network has a known architecture, namely a PON).



Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art teaches the general subject matter of the claimed invention.  See the claims rejected above.  However, the prior art fails to teach, in combination with other claim limitations, the particular locations at which the scrambler devices are installed as recited in the claim.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636